Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00800-CR

                                 Whitney Elizabeth KNOWLTON,
                                            Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-1160-CR
                            The Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 20, 2015

DISMISSED

           On March 12, 2015, Appellant Whitney Elizabeth Knowlton filed a motion to dismiss this

appeal; the motion, however, was signed by Appellant but not her counsel. See TEX. R. APP. P.

42.2(a). On March 17, 2015, this matter was abated and remanded to the trial court to conduct a

hearing to determine whether Knowlton wished to pursue her appeal. The trial court’s findings of

fact and conclusions of law, concluding that Knowlton no longer desired to appeal her conviction,

have now been filed with this court. This cause is hereby reinstated on this court’s docket.
                                                                                  04-14-00800-CR


Appellant’s motion is granted and this appeal is dismissed. See id.; Conners v. State, 966 S.W.2d
108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-